Citation Nr: 0826463	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
post-operative meniscus tear (the "left knee disorder"), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, status-post meniscectomy (the 
"right knee disorder"), currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1988 to November 
1989.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.  The rating action of January 2005 was not appealed 
and is not before the Board at this time.

In November 2006, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2008, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion asks the Board to address the issue of a 
total disability rating based on individual unemployability 
(TDIU) under 38 C.F.R. § 4.16(b).  The issue was not before 
the Board and the veteran is currently evaluated, in total, 
as 20 percent disabled.  In light of the joint motion, the 
Board believes that additional development of this case is 
required. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation record.

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected knees.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  A copy of this remand must 
be reviewed by the examiner.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the veteran's service 
connected knees.

3.  After completion of the above, the RO 
should readjudicate the veteran's claims 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by the 
RO on remand, and based on the following:

(a)  The readjudication of the claim of 
entitlement to a rating in excess of 
10 percent for both knees must be within 
the analytical framework provided by the 
Court in DeLuca v. Brown, 8 Vet. App. 
202, 205-6 (1995).  Further, the RO 
should consider the applicability of the 
Court's decision in Esteban v. Brown, 6 
Vet. App. 259 (1994), with respect to the 
claim of entitlement to separate ratings 
for arthritis of the knees (if any).  In 
this regard, should the RO find that the 
bilateral knee disability involves 
instability or limitation of motion, a 
determination of whether a separate 
rating is in order for this condition 
should be made within the analytical 
framework provided by the General 
Counsel's holding in VAOPGCPREC 23-97.

(b) As required by the joint motion, the 
RO should address eligibility for an 
extra-schedular rating under 38 C.F.R. 
§ 3.321(b).

(c)  If a combined 100 percent schedular 
evaluation is not established, the RO should 
then adjudicate the claim of entitlement to a 
total rating based on unemployability due to 
service-connected disabilities with 
consideration of 38 C.F.R. §§ 3.340, 3.341, 
and 4.16.  If the veteran has raised any 
additional claims, such claims should be 
fully adjudicated prior to a determination of 
whether the veteran is entitled to total 
rating on the basis of individual 
unemployability.  

The veteran is advised that any additional 
claims, including whether TDIU is warranted, 
will not be before the Board unless the 
determination of the RO is unfavorable, and 
the veteran files a notice of disagreement 
and completes all procedural steps necessary 
to appeal a claim to the Board in accordance 
with 38 U.S.C.A. § 7105. 
               
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




